*49The facts are stated in the opinion delivered by
Pouter, J.
The party applying to the court for the rule in this instance states, that he is heir of one Yiscerent M. Jones, and Alphonso C'. Jones, and that he had requested the parish judge of the parish of West Baton Rouge to make an inventory of the property of the deceased. That the judge had refused because a partnership had existed between him and the intestate. A mandamus is prayed for to compel him.
We think the rule, which issued on the judge to show cause should be discharged. *50The l(í97th article of the Louisiana Code declares, it is true, that public inventories may be made by a judge or a notary duly appointed; and this is a ministerial act. But by law the right of deciding whether an inventory should be made or not, is a judicial . . , act, and we think the judge could not act ' . _ when he was interested.—Lou. Code, nos. 1081, 1082.
The rule must therefore be discharged.